UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 19, 2007 GENCO SHIPPING & TRADING LIMITED (Exact Name of Registrant as Specified in Charter) Republic of the Marshall Islands 000-28506 98-043-9758 (State or Other Jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 299 Park Avenue 20th Floor (Address of Principal Executive Offices) 10171 (Zip Code) Registrant’s telephone number, including area code:(646) 443-8550 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. The Company disclosed today that its estimated schedule of payments for the purchase of nine drybulk vessels under its Master Agreement with Metrostar Management Corporation announced yesterday is as follows (U.S. Dollars in the table are in millions): Vessel New Name DWT Expected Delivery (1) Deposit % of Purchase Price Deposit Payment(2) Payment on Delivery Total Price Ferro Goa Genco Augustus 180,000 Q3 2007 10% $12.50 $112.50 $125.00 Ferro Fos Genco Tiberius 175,000 Q3 2007 10% 12.50 112.50 125.00 Hull 1044 Genco London 177,000 Q4 2007 15% 18.75 106.25 125.00 Hull 1118 Genco Titus 177,000 Q4 2007 15% 18.75 106.25 125.00 Hull 8071 Genco Constantine 180,000 Q2 2008 15% 19.35 109.65 129.00 Hull 1032 Genco Hadrian 170,500 Q4 2008 20% 24.20 96.80 121.00 Hull 1033 Genco Commodus 170,500 Q2 2009 20% 24.20 96.80 121.00 Hull 1034 Genco Maximus 170,500 Q2 2009 20% 24.00 96.00 120.00 Hull 1041 Genco Claudius 170,500 Q3 2009 20% 24.00 96.00 120.00 Totals 1,571,000 $ 178.25 $ 932.75 $ 1,111.00 (1) Estimated based on guidance received from the sellers and respective shipyards. (2) Payable following execution of all definitive documentation for the purchase of the relevant vessel. The Company further disclosed today that under the terms of its new $1.4 billion credit facility announced yesterday, subject to certain capital tests, the Company expects to pay up to $6,250,000 or such lesser amount as is available from net cash flow each fiscal quarter to reduce borrowings under the facility.Such payment is to be made within one business day after completion of payment of dividends declared for that quarter.The credit facility is subject to the completion of definitive documentation. “Safe Harbor” Statement Under the Private Securities Litigation Reform Act of 1995 The information set forth in this Item 7.01 contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward looking statements are based on management’s current expectations and observations. Included among the factors that, in our view, could cause actual results to differ materially from the forward looking statements contained in the Exhibit are the following:(i) execution of additional definitive documentation for the Company’s agreement to acquire the nine drybulk vessels; (ii) execution of definitive documentation for the Company’s new $1.4 billion credit facility; (iii) the fulfillment of the closing conditions under the Company’s agreement to acquire the nine drybulk vessels; and other factors listed from time to time in our public filings with the Securities and Exchange Commission including, without limitation, the Company’s Annual Reports on Form 10-K for the year ended December 31, 2006, its Quarterly Reports on 10-Q, and its reports on Form 8-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Genco Shipping
